GOF P-2 05/12 SUPPLEMENT DATED MAY 10, 2012 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS Franklin Global Trust Franklin International Growth Fund Franklin Large Cap Equity Fund Franklin Investors Securities Trust Franklin Convertible Securities Fund Franklin Equity Income Fund Franklin Low Duration Total Return Fund Franklin Strategic Series Franklin Biotechnology Discovery Fund Franklin Focused Core Equity Fund Franklin Templeton International Trust Franklin India Growth Fund Franklin Value Investors Trust Franklin All Cap Value Fund Franklin Large Cap Value Fund Franklin MidCap Value Fund Franklin Small Cap
